       Case 9:17-cv-00050-DLC-JCL Document 137 Filed 02/14/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                               MISSOULA DIVISION

 TANYA GERSH,
                                                  CV 17-50-M-DLC-JCL
         Plaintiff,

 vs.                                               ORDER

 ANDREW ANGLIN,

         Defendant,

 and

 STATE OF MONTANA,

         Defendant-Intervenor.



       The following motions are pending in this case: (1) Plaintiff Tanya Gersh’s

Motion to Compel Defendant to Respond to Requests for Production and for

Sanctions (Doc. 123); Plaintiff’s Motion to Enter Protective Order Governing

“Confidential” and “Highly Confidential” Information (Doc. 132) and; (3)

Defendant Andrew Anglin’s Motion to Compel Plaintiff to Respond to

Interrogatories and Requests for Production (Doc. 134).

       IT IS ORDERED that oral argument on all three pending motions is set for
     Case 9:17-cv-00050-DLC-JCL Document 137 Filed 02/14/19 Page 2 of 2



March 14, 2019, at 1:30 p.m., at the Russell Smith Courthouse, 201 E. Broadway,

Missoula, Montana.

            DATED this 14th day of February, 2019.



                                           ______________________________
                                           Jeremiah C. Lynch
                                           United States Magistrate Judge
